COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §               No. 08-12-00267-CV

 IN RE; RUBEN VASQUEZ,                            §       AN ORIGINAL PROCEEDING IN

                              Relator,            §                  MANDAMUS

                                                  §

                                                  §


                                 MEMORANDUM OPINION

       Relator Ruben Vasquez has filed a petition for writ of mandamus, complaining that the trial

court abused its discretion in abating the litigation and compelling arbitration. A writ of

mandamus will issue only if the trial court clearly abused its discretion and if the relator has no

adequate remedy by appeal. In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135–36 (Tex.

2004)(orig. proceeding). A mandamus petition must be accompanied by an appendix or record

containing “a certified or sworn copy of any . . . document showing the matter complained of . . . .”

TEX.R.APP.P. 52.3(k)(1)(A)(appendix); see also TEX.R.APP.P. 52.7(a)(1)(record). The relator

“must certify that . . . every factual statement in the petition is supported by competent evidence

included in the appendix or record.” TEX.R.APP.P. 52.3(j).

       Relator has provided certified copies of documents showing the matter complained of,

however no certification under Rule 52.3(j) was provided. The Clerk of this Court notified

Relator by letter on August 28, 2012 that his mandamus petition was defective because it lacked

the certification required by Rule 52.3(j) and requested the certification by September 7, 2012.

No certification was provided by that date and no response from Relator has been received
regarding any attempt to correct the deficiency. Relator’s petition for writ of mandamus is

procedurally deficient. Accordingly, we deny the petition.


October 3, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  2